         Case 1:19-cv-11726-PKC Document 68 Filed 03/11/21 Page 1 of 2



                     Abrams, Gorelick, Friedman & Jacobson, LLP         One Battery Park Plaza     Phone: 212-422-1200
 AGF&J               Attorneys At Law                                   4th Floor                  Fax: 212 968-7573
                                                                        New York, New York 10004   www.agfjlaw.com



                                                                     March 11, 2021

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

               Re:     Vincent G. Gargiulo v. S. Katzman Produce, Inc. v. Hunts Point Terminal
                       Produce Cooperative Association, Inc.
                       Case No.      1:19-cv-11726-PKC
                       Our File No.: 32341

Your Honor:

      This office represents the third-party defendant, Hunts Point Terminal Produce
Cooperative Association, Inc. in the above-referenced matter. There is currently a case
management conference scheduled for April 13, 2021.
       I submit this letter, with the consent of all counsel, to respectfully request that the Court
extend the parties time to complete discovery in this matter, from its current fact discovery end
date of March 11, 2021, and expert discovery end date of April 30, 2021. We had previously
requested an extension of the discovery deadline due to outstanding paper discovery, which was
granted.
        Paper discovery has now been completed. Yesterday, the parties completed the deposition
of plaintiff, Vincent Gargiulo, and the depositions of the defendant and third-party defendant are
scheduled for April. In addition, in the coming weeks, the defendants and third-party defendants
expect to designate plaintiff for expert medical examinations.
       Accordingly, we respectfully request that the deadlines for discovery be extended sixty
days, with fact discovery being concluded by May 11, 2021 and expert discovery being concluded
by June 30, 2021.
                                                                  Very truly yours,
                                                                  ABRAMS, GORELICK, FRIEDMAN &
                                                                  JACOBSON, LLP


                                                                  By:___/s/ Steven DiSiervi____________
                                                                        Steven DiSiervi
SD/ma
         Case 1:19-cv-11726-PKC Document 68 Filed 03/11/21 Page 2 of 2




CC via ECF: Law Office of Kevin J. Philbin, Attorneys for Defendant/Third-Party Plaintiff,
            One Whitehall Street, 13th Fl., New York, NY 10004
              Anthony Deliso, Esq., Liakas Law, P.C., Attorneys for Plaintiff, 65 Broadway,
              13th Floor, New York, New York 10006
